HARPER, J.
Relator was arrested, charged with homicide, and resorted to writ of habeas corpus for the purpose of obtaining bail, and upon a hearing he was remanded to custody, and prosecutes this appeal. It is the practice of this court, in matters of this sort, not to discuss the evidence and the weight to be attached thereto. After a careful reading of the statement of facts, we are of opinion that the court was in error, and that relator is entitled to bail. The judgment is reversed, and bail is granted in the sum of $12,000, the bond to be approved by the sheriff of Haskell county.